Daniel, J.
There was no express evidence to prove, that the defendants “ bedded and cohabited together.” But, in the absence of express and positive testimony, the law authorized the conviction of the defendants on presumptive evidence, if it was so strong as to leave no reasonable doubt on the minds of the jury, that they were *25guilty. The Court is of opinion, that the facts and circumstances, proved on behalf of the State, all tended to support the charge in the indictment, that the defendants did bed and cohabit together ; and that the Judge could not have said, that there was no presumptive evidence to support the indictment. The weight of the evidence was left to the jurythey convicted the defendants, and the Court rendered judgment, which ure affirm.
Per Curiam. Ordered to be certified accordingly,.